UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6372


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MANDRAIL JAMAR WOODBERRY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:17-cr-00394-TDS-1)


Submitted: August 24, 2021                                        Decided: August 27, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mandrail Jamar Woodberry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mandrail Jamar Woodberry appeals the district court’s amended order denying his

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by

the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After

reviewing the record, we conclude that the district court did not abuse its discretion in

denying Woodberry’s motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.

2021) (stating standard of review). Accordingly, we affirm for the reasons stated by the

district court. United States v. Woodberry, No. 1:17-cr-00394-TDS-1 (M.D.N.C. Feb. 26,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2